


Exhibit 10.19

 

GRAPHIC [g270992ksi001.gif]

 

Management Bonus Program

 

We believe providing a competitive Total Compensation Program to our employees
is essential to attract and retain top talent.  One component of our Total
Compensation Program is the Management Bonus Program (the “Program”).  The
Compensation Committee of Amicus’ Board of Directors will determine whether to
issue payouts under the Program on an annual basis.  The amounts of individual
payouts are calculated as set forth in this Program summary.  The Program is
intended to advance several key goals of the Company’s Total Compensation
Program.

 

Program Goals:

 

·                  To motivate management to achieve and exceed goals and
objectives

·                  To drive expanded team alignment and effort

·                  To meaningfully and appropriately differentiate and reward
individual performance

·                  To provide a market competitive short-term incentive
compensation program

 

Program Components:

 

There are three factors for determining payouts under the Program.

 

1.              Overall Bonus Targets:  Employees are eligible for a year-end
bonus (a “Bonus”) based on a targeted percentage of each employee’s base salary
(the “Target Percentage”). The Target Percentage is determined by an employee’s
level in the organization.  Bonus payouts under the Program are determined by a
calculation weighing individual and corporate performance with an increasing
emphasis on corporate performance at higher levels within the organization.

 

2.              Individual Performance Weighting:  Individual performance
accounts for between 0%-60% of a participant’s Bonus payout based on level
within the organization.

 

3.              Corporate Performance Weighting:  Corporate performance accounts
for between 40%-100% of a participant’s Bonus payout based on level within the
organization.

 

4.              Targets and Weighting: The Compensation Committee of the Board
of Directors has determined that beginning in the fiscal year ending
December 31, 2012, Bonus payouts under the Program shall be based on the
following targets and weighting:

 

Position /Level

 

Bonus Target as %
of Base

 

Individual 
Performance 
Weighting %

 

Corporate 
Performance 
Weighting %

 

 

 

 

 

 

 

 

 

CEO

 

60

%

0

%

100

%

Chief

 

40

%

20

%

80

%

SVP

 

35

%

25

%

75

%

VP

 

30

%

30

%

70

%

Sr. Dir

 

25

%

40

%

60

%

Director

 

20

%

50

%

50

%

Assoc. Dir

 

15

%

60

%

40

%

 

Effective February 15, 2012

 

1

--------------------------------------------------------------------------------


 

5.              Eligibility and Administration Under the Plan

 

In years where management and the Compensation Committee determine to issue
payouts under the Program, the following eligibility criteria will be applied:

 

·                  Employees must be actively employed on the date the bonus is
paid in order to be eligible to receive their bonus.

·                  New Employees who are hired between April 1, and
September 30,  of a calendar year, are eligible for a prorated bonus based upon
date of hire.

·                  New Employees who are hired between October 1, and
December 31, of a calendar year are not eligible for a Management Bonus.

·                  Additionally, in its discretion, management or the
Compensation Committee, as appropriate may determine to make Bonus payouts under
the Program outside these eligibility parameters if they believe it is in the
best interests of the organization to do so.

 

Corporate Performance — Upon completion of the year, the Board of Directors will
make an evaluation as to how the organization performed against the approved
Corporate Goals for that year.  Based upon the approved  weightings of these
goals, and the BOD determination of performance, a “Corporate Multiplier” will
be established.  This Multiplier may range from 50% - 150%.

 

Individual Performance - Individual performance will be evaluated as in
accordance with the  Performance Management Program.  Individual multipliers may
range from 0-150% (the “Individual Multiplier Range”).

 

*It will be at the discretion of the Sr. Functional Executive, with input from
the SVP Admin & HR and approval by CEO, as to where in the Bonus Payout Range an
individual may fall. Further, notwithstanding anything set forth herein, in the
event that senior management or the Compensation Committee, as appropriate,
determines that an employee’s individual performance is significantly above the
expected level, a determination may be made that the employee’s individual
multiplier shall be outside the  Individual Multiplier Range.

 

Program Process/Timing:

 

The process for determining individual payouts under the Program follows certain
steps on an annual basis.  (1) Management begins individual performance reviews
and sets recommended individual multipliers for employees; (2) The Compensation
Committee, in consultation with management determines whether to payout bonuses
and sets the Corporate multiplier; and (3) Senior management finalizes the
payout calculations.  Putting all three components of the program together, the
following is an example of how each would apply.

 

2

--------------------------------------------------------------------------------


 

1.              The BOD determines the Corporate Multiplier to be at 95%

2.              The employee is a Sr. Director (25% target with a base salary of
$160k)

3.              Individual performance for 2012 is determined that his payout
should equal 105% of target

 

Formula:

 

((bonus target *.4) * Indiv. multiplier) + ((bonus target *.6) * Corp
multiplier)

 

(($40,000*.4)*1.05)+(($40,000*.6)*.95) = $39,600

 

Performance Reviews will be conducted from December to January of the following
year.  Bonus payments will be made by the end of February and employees must be
employed on the payout date to receive a bonus.

 

--------------------------------------------------------------------------------

*Management and the Compensation Committee reserve the right to amend this
program at any time.

 

3

--------------------------------------------------------------------------------

 
